Title: To Thomas Jefferson from James Monroe, 20 October 1790
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond Octr. 20. 1790.

After the most mature reflection I have at length yielded to my inclinations to suffer my name to be mention’d for a public appointment. If it takes place, unless some unpleasant reflections on probable future events should press on me, it will contribute greatly to my own and the gratification of Mrs. M. as it will place us both with and nearer our friends. But to be candid there is not that certainty in the event we seem’d to suppose. Mr. Harvie, Mann Page, Walker and Govr. Harrison are in, or rather will be in, the nomination, and as some of them are active in their own behalf it is extremely doubtful how it will terminate. Colo. Lee and Mr. Marshall are for others. How a particular character of whom we spoke is dispos’d, I know not, but other circumstances have interven’d to make his inclination in my favor more questionable. There are but few men of any weight in the house and I really know none on whom I can rely with certainty. I have reason however to believe that with the body of the house I stand well. But the body, if well dispos’d, requires a head to keep it in a proper direction. I shall write further by the next opportunity and am sincerely yr friend & servant,

Jas. Monroe

